TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 30, 2020



                                      NO. 03-19-00352-CV


                                    Stetson Roane, Appellant

                                                 v.

                                 Halcy Martin Dean, Appellee




         APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
         REVERSED AND RENDERED -- OPINION BY JUSTICE GOODWIN;
                  DISSENTING OPINION BY JUSTICE KELLY




This is an appeal from the interlocutory order signed by the trial court on May 3, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s interlocutory order. Therefore, the Court reverses the trial court’s interlocutory order

denying Stetson Roane’s plea to the jurisdiction and renders judgment granting his plea and

dismissing Halcy Martin Dean’s claim. The appellee shall pay all costs relating to this appeal,

both in this Court and in the court below.